Per Curiam.
This writ of error brings up a judgment of the Supreme Court affirming a judgment of the Somerset Circuit Court. In the Supreme Court the following opinion was filed:
“The assignments of error lead to the discovery of no cause for the reversal of this judgment. The testimony objected to as tending to change the written contract was introduced for *734the sole purpose of comparing the -work actually done with the work called for by the contract, and to show that it was extra work. The authority of the officers and agents of the company to bind the defendant was properly submitted to the jury at tire trial.”
We concur in the yiew thus expressed.
The judgment of the Supreme Court should therefore be affirmed, with posts.
For affirmance—The Chancellor, Dixon, Collins, Fort, Pitney, Bogert, Yredenburgi-i, Yoori-iees, Yroom. 9.
For reversal—None.